DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021, has been entered.
The amendments to clams 1, 6, and 10 and the addition of claim 22 are noted.
Claims 1-3, 6-11, and 21-22 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Interpretation
The applicant is reminded that “[u]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a supercharger has been interpreted as a compressor that compresses water vapor from both systems and transfers the heated water vapor through piping 54 to heat exchangers…”  Additionally, the evaporator of instant claims 1 and 10 have been interpreted as a heat exchanger [see page 8 of instant specification] and may be “a rising film type heat exchanger. In other embodiments, the evaporator condenser is a falling film type heat exchanger” [see page 9 of the instant specification], and the heat exchanger has been interpreted as “any type, including plate-type exchangers, rising film-type exchangers or falling-film type exchangers, metal piping or combinations of these types” [see sentence bridging pages 7 and 8 of the instant specification].  Consequently, the Office has interpreted claims 1 and 11 in a manner that the evaporator and heat exchanger may be the same.  This is in keeping with a broadest reasonable interpretation as discussed above since the interpretation is consistent with the specification.  
Applicant is also reminded that "apparatus claims cover what a device is, not what a device does" [Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)]. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim [Ex parte Masham, 2 USPQ2d 1647].  In the instant case, the recitation of "wherein water vapor passes through said piping from said at least one vacuum chamber to said at least one heat exchanger" in claim 1 is a "recitation with respect to the manner in which a claimed apparatus is intended to be employed" and, therefore, does not differentiate the claimed apparatus from another prior art apparatus that may be operated in a different manner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US 2011/0017584 A1).
Stevenson et al discloses a desalination system comprised of “cylindrical housing 10” [figure 1], which corresponds to the tank of the instant application, which housing includes an upper housing section 62 in which a heat exchanger 18 (“[a] heat exchanger 18 is positioned within upper housing section 62…” [paragraph 0015]) is located.  The heat exchanger 18 corresponds to the at least one heat exchanger in the tank of instant claims 1 and 10.  Inside the housing is a chamber or interior 22 wherein “[f]lowing high velocity salt water through the eductor 24 jet creates a vacuum which pulls in heated air from outside the housing 10. This hot air is passed via line 56 to the eductor 24, and the combination of salt water and hot air are discharged by the eductor into the interior 22 of the housing 10. Some of the superheated air and salt water flash within the chamber 22, and a high percentage of vapor and droplets are jetted upward in a jetstream which passes through the opening 62 in the lower end of the double cone device 64” [paragraph 0016].  The chamber 22 corresponds to the at least one vacuum chamber in the tank of instant claims 1 and 10.  The educator corresponds to the misting spray bar of the same as well as the at least one vacuum source [see discussion above concerning creation of a vacuum].  The system of Stevenson et al further comprises multiple pumps 14 and 42 and a line 20, which passes heated water from the aforesaid heat exchanger to the eductor [paragraph 0016; Figure 1] and corresponds to the external piping of instant claims 1 and 10.  Additionally, Stevenson et al discloses an air heater or heat source 54 [paragraph 0030], which “heat sources for the air flow include waste heat, natural gas fired heaters, diesel fired heaters, steam, kerosene, electric…” [paragraph 0054].  While the heat source is not depicted as being located at the bottom of the housing, note that the hot air is injected into the bottom of the housing.  Additionally, note that it has been In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349; see also In re Fridolph, 309 F.2d 509, 50 C.C.P.A. 745, 135 U.S.P.Q. 319 (C.C.P.A. 1962): “[a]lthough it is true that invention may be present under some circumstances in making integral that which was separate before…[i]mproved results only will not take the case out of the general rule. There is also a requirement that the unification or integration involved more than mere mechanical skill”].  Therefore, it is the position of the Office that placing said heat source inside the housing 10 would have simply been a matter of engineering design choice and that its placement therein requires nothing more than mere mechanical skill, unless, as in Schenck v. Nortron Corp. [713 F.2d 782, 218 USPQ 698], there is “[a] showing [that] insight that was contrary to the understandings and expectations of the art” are associated with the integration of the heat source into the housing.  In view of the preceding, it is obvious that a power source is necessary for the system since said system uses pumps and electric heating.
With respect to claim 2, see paragraph 0024: “it should be understood that the chamber 22 has a partial vacuum in order to assist in vapor formation. Preferably the vacuum maintained within the chamber 22 will be from about 3 to 12 inches of mercury. While this vacuum may be formed by various means, including a vacuum pump…”  See also paragraph 0024: “the desired vacuum in chamber 22 may be drawn with vacuum pump 47 which connects to chamber 63 via line 49.”
With respect to claim 3, the double cone device 64 corresponds to the supercharger.  Recall from the discussion above that supercharger has been interpreted as a compressor that compresses a vapor.  See paragraph 0026: “[t]he double cone device 64 discussed above is particularly well suited for receiving a jetstream from the eductor 24, energizing or charging the interior of the device, and outputting vapor and fine droplets of about 50 microns or less. Although other configurations for such a device are feasible, the current design is particularly beneficial since the incoming jetstream, once passing through the opening 62, expands in the lower inverted cone section 68, and is effectively charged or compressed in the upper cone section 66.”  Note that the jetstream is discussed in paragraph 0016 as follows: “[s]ome of the superheated air and salt water flash within the chamber 22, and a high percentage of vapor and droplets are jetted upward in a jetstream which passes through the opening 62 in the lower end of the double cone device 64.”
With respect to claims 6 and 22, Stevenson et al discloses “[t]he heat exchanger 18 also serves a dual purpose. It is advantageous to heat the incoming salt water to add heat to the brine before entering eductor 24. Also, heat exchanger 18 serves to condense water vapor, thereby resulting in desalinated water. The surface area of the heat exchanger is intended to condense 100% of the steam vapor produced within the housing 10. The flash eductor nozzle size and the operational output from the pump 14 determines the size of the heat exchanger (its heat transfer area) in view of the salt water input temperature and the anticipated temperature of the vapor surrounding the heat exchanger, which generally will be in the range of from 90o F. to 160o F” [paragraph 0021].  From said disclosure, it is obvious that the heat exchanger must be an indirect heat exchanger.  The discussion of surface area indicates that it is likely a shell-and-tube heat exchanger, which corresponds to the recited pipe.  Further support for a shell-and-tube heat exchanger may be found in paragraphs 0033 & 0035: “a low-pressure vacuum which draws vapor (steam) across the heat exchanger, thereby creating condensate and removing air from the chamber 22 to maintain a desired partial vacuum within the chamber 22” and “[a] desired differential temperature is maintained between the sea water inlet to the heat exchanger and the vapors flowing across the heat exchanger.”  The vapors flowing across the heat exchanger imply that the vapor is supplied to the shell side of a shell-and-tube heat exchanger.  While the reference does not explicitly disclose copper for the tubes in a shell-and-tube heat exchanger, said material is a result-effective variable because the heat conductivity of the material affects, in part, the surface area required for obtaining a desired exchange of heat energy exemplified by temperature.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].  In this case, the workable ranges are the heat conductivities of particular materials.  Alternatively, it is well known in the art to use plate heat exchangers as exemplified by Stevenson et al in paragraph 0005.
eductor 24...[is] for efficient mixing of the brine and the heated air in a manner which optimizes the creation of vapor and the generation of a jetstream, as discussed above. Pump 14 pressurizes the brine so that a high velocity jetstream will issue from the nozzle 110 [figure 2 – Examiner’s insertion], which creates a strong vacuum to pull hot air into the manifold 104 and flow line 108. Eductor 24 mixes the brine and the heated air to cause flashing of a portion of the brine to vapor.”
With respect to claim 8, the “a generally conical distillate collector 34” corresponds to the baffle.
With respect to claim 9, note the discussion above wherein “the Office has interpreted claims 1 and 10 in a manner that the evaporator and heat exchanger may be the same” and see the prior discussion about the type of heat exchanger disclosed in the reference.
With respect to claim 10, it has been held that the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” [In re Harza, 274 F.2d 669, 124 USPQ 378].
With respect to claim 11, it would have been obvious to share a vacuum pump to reduce capital costs.
With respect to claim 21, see discussion above concerning the upper cone section 66.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
July 1, 2021